PER CURIAM.
Richard Davis appeals from an order of probation and an order denying his motion to correct sentence. We reverse on the authority of Alvis v. State, 421 So.2d 769 (Fla. 4th DCA 1982). The special conditions of probation imposed were not contemplated by the plea agreement pursuant to which the defendant pled guilty. Accordingly, we reverse the judgment and imposition of probation and remand with instructions that appellant either be permitted .to withdraw his plea of guilty or that appellant be resentenced within the parameters of the plea agreement.
HERSEY, C.J., and LETTS and BARRETT, JJ., concur.